Case 2:17-cr-20724-RHC-EAS ECF No. 61, PageID.333 Filed 06/14/21 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

                     Plaintiff,

v.                                                    Case No. 17-20724

REGGIE JACKSON,

                Defendant.
________________________________/

OPINION AND ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE

       Defendant Reggie Jackson pleaded guilty to four counts of Possession of Fifteen

or More Counterfeit or Unauthorized Access Devices, 18 UCS § 1029(a)(3), and one

count of Aggravated Identity Theft, 18 UCS § 1343, Wire Fraud. (ECF No. 37,

PageID.139.) On August 8, 2018, the court sentenced him to 102 months imprisonment.

(Id., PageID.140.)

       Defendant has filed a “Motion for Compassionate Release.” (ECF No. 56.) He

argues that the health risk presented by the Coronavirus Disease (“COVID-19”) at his

location of confinement, FCI Fort Dix, warrants compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). The matter has been thoroughly briefed. (ECF Nos. 56, 58, 60.) The

court has reviewed the record, and for the reasons provided below, Defendant’s motion

will be denied.

       The federal compassionate release statute has “three substantive requirements.”

United States v. Hampton, 985 F.3d 530, 532 (6th Cir. 2021). First, the court may

reduce a term of imprisonment if it determines “extraordinary and compelling reasons
Case 2:17-cr-20724-RHC-EAS ECF No. 61, PageID.334 Filed 06/14/21 Page 2 of 6




warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). Second, the sentencing factors

provided under 18 U.S.C. § 3553(a) must weigh in favor of a sentence reduction. Third,

a sentence reduction must be “consistent with applicable policy statements issued by

the Sentencing Commission.” Id.

       A motion requesting a prisoner’s compassionate release may be filed either by

the Bureau of Prisons (“BOP”) or by the prisoner himself. 18 U.S.C. § 3582(c)(1)(A).

The Sixth Circuit held in United States v. Jones, 980 F.3d 1098, 1110-11 (6th Cir.

2020), that when a prisoner moves for compassionate release himself there is no

“applicable policy statement[] issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A). Thus, when a prisoner moves for compassionate release, the

requirement in § 3582(c)(1)(A) that a sentence reduction be “consistent with [a] policy

statement[]” does not apply, and courts are to ignore it. Jones, 980 F.3d at 1111; accord

United States v. Elias, 984 F.3d 516, 519-20 (6th Cir. 2021). To obtain compassionate

release, a prisoner must nevertheless present “extraordinary and compelling”

circumstances and must have § 3553(a)’s sentencing factors that weigh in his favor. 18

U.S.C. § 3582(c)(1)(A); see Jones, 980 F.3d at 1108, 1111 (holding that a court has “full

discretion to define ‘extraordinary and compelling’” and must also “determine whether,

in its discretion, [a] reduction . . . is warranted” under § 3553(a)).

       Defendant’s circumstances are not extraordinary or compelling. 18 U.S.C. §

3582(c)(1)(A). “Extraordinary” is defined as “exceptional to a very marked extent.”

Extraordinary, Webster’s Third International Dictionary, Unabridged (2020).

“Compelling” is defined as “tending to convince or convert by or as if by forcefulness of

evidence.” Compelling, Webster’s Third International Dictionary, Unabridged (2020).


                                               2
Case 2:17-cr-20724-RHC-EAS ECF No. 61, PageID.335 Filed 06/14/21 Page 3 of 6




Courts have interpreted “extraordinary” in the context of compassionate release as

“beyond what is usual, customary, regular, or common,” and a “‘compelling reason” as

“one so great that irreparable harm or injustice would result if the relief is not granted.”

United States v. Sapp, Case No. 14-20520, 2020 WL 515935, at *3 (E.D. Mich. Jan. 31,

2020) (Leitman, J.); United States v. Murphy, Case No. 15-20411, 2020 WL 2507619, at

*5 (E.D. Mich. May 15, 2020) (Cox, J.). A district court’s findings as to extraordinary and

compelling circumstances are reviewed for abuse of discretion. See Elias, 984 F.3d at

520-21.

       On March 18, 2021, the BOP offered Defendant a COVID-19 vaccine. In a

signed statement, he refused to receive the vaccine. (ECF No. 60-2, PageID.332.)

Available scientific evidence demonstrates that the currently authorized vaccines are

extraordinarily effective at reducing the risk of COVID-19 infection. See, e.g., Pfizer-

BioNTech COVID-19 Vaccine Overview and Safety, Centers for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-

vaccines/Pfizer-BioNTech.html (last visited June 7, 2021) (noting that in clinical trials

Pfizer vaccine was “95% effective at preventing laboratory-confirmed COVID-19 illness

in people without evidence of previous infection.”); Moderna COVID-19 Vaccine

Overview and Safety, Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-vaccines/Moderna.html

(last visited June 7, 2021) (noting that the Moderna vaccine was “94.1% effective at

preventing laboratory-confirmed COVID-19 illness”); Johnson & Johnson’s Janssen

COVID-19 Vaccine Overview and Safety, Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-vaccines/janssen.html


                                              3
Case 2:17-cr-20724-RHC-EAS ECF No. 61, PageID.336 Filed 06/14/21 Page 4 of 6




(last visited June 7, 2021) (noting that the J&J/Janssen vaccine was “66.3% effective at

preventing laboratory-confirmed COVID-19 illness” after a single dose); Mark G.

Thompson et al., Interim Estimates of Vaccine Effectiveness (2021) (finding that mRNA

vaccines, such as the Pfizer and Moderna vaccines, are 90% effective at preventing

both asymptomatic and symptomatic COVID-19 infections); Pfizer and BioNTech

Confirm High Efficacy and No Serious Safety Concerns, Business Wire,

https://www.businesswire.com/news/home/20210401005365/en/ (last visited June 7,

2021) (describing a Pfizer study which found that its vaccine was “100% effective in

preventing severe disease as defined by the U.S. Centers for Disease Control”). The

court is aware of no scientifically derived evidence showing that there is a material risk

of severe complications or death from COVID-19 to fully vaccinated individuals.

       The court does not find that the existence of COVID-19, and the possibility

Defendant could contract the disease in the future, present extraordinary and

compelling circumstances. 18 U.S.C. § 3582(c)(1)(A). Defendant was given the

opportunity to receive a safe, effective, and reliable vaccine, and he refused. Centers for

Disease Control and Prevention, supra; Thompson et al, supra; Business Wire, supra.

(ECF No. 144-1, PageID.1565.)

       Defendant does not convincingly establish that his conditions are exceptional and

demand immediate release when he intentionally prevents prison officials from

mitigating dangers to his health and safety. 18 U.S.C. § 3582(c)(1)(A). A prisoner will

not be heard to complain of the risk of severe illness while he simultaneously avoids

basic, sensible precautionary measures such as vaccination. Allowing a prisoner to

qualify for compassionate release in the face of his refusal to receive a COVID-19


                                             4
Case 2:17-cr-20724-RHC-EAS ECF No. 61, PageID.337 Filed 06/14/21 Page 5 of 6




vaccine would serve to discourage prisoners from becoming vaccinated. This court is

exceedingly hesitant to provide prisoners an incentive to increase their risk of

contracting COVID-19 and developing severe symptoms. Such a result would be plainly

counter-productive and dilute the ameliorative purposes of compassionate release.

       Consistent with this reasoning, courts have regularly denied motions for

compassionate release on the basis of COVID-19 when prisoners have declined to

receive a COVID-19 vaccine. See, e.g., United States v. Toney, Case No. 17-20184,

2021 WL 1175410, at *1 (E.D. Mich. Mar. 29, 2021) (Levy, J.) (“Courts in this circuit

have consistently refused to find extraordinary and compelling medical circumstances

when a defendant declines the COVID-19 vaccine.”); United States v. Carter, Case No.

13-20422, 2021 WL 1310784, at *3 (E.D. Mich. Apr. 8, 2021) (Murphy, J.) (holding that

a prisoner did not present extraordinary or compelling circumstances where the prisoner

“declined to receive the COVID-19 vaccine”); United States v. Cohen, Case No. 09-

20326, 2021 WL 1575300, at *2 (E.D. Mich. Apr. 22, 2021) (Edmunds, J.) (“The Court

agrees with courts that have found that access to the vaccine mitigates the health

concerns that may otherwise constitute extraordinary and compelling reasons in light of

the pandemic.”); United States v. MacGregor, Case No. 15-20093, 2021 WL 1378786,

at *1 (E.D. Mich. Apr. 12, 2021) (Leitman, J.) (holding that a prisoner “failed to show that

there were extraordinary and compelling reasons justifying his release because a

COVID-19 vaccine had been offered to him, and he declined to take the vaccine”).

       Furthermore, and despite Defendant’s choice to refuse a COVID-19 vaccine,

prison authorities have substantially reduced the risk of spread and exposure to COVID-

19 through the vaccination of other inmates. Defendant is confined at FCI Fort Dix. Out


                                             5
Case 2:17-cr-20724-RHC-EAS ECF No. 61, PageID.338 Filed 06/14/21 Page 6 of 6




of 2,871 inmates incarcerated at the prison, 1,485 are fully vaccinated. FCI Fort Dix,

Federal Bureau of Prisons, https://www.bop.gov/locations/institutions/ftd/ (last visited

June 7, 2021); COVID-19: Coronavirus, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last visited June 7, 2021). Consequently, there are

zero active cases of COVID-19 among inmates at FCI Fort Dix. COVID-19:

Coronavirus, supra.

         In all, with Defendant refusing to receive a COVID-19 vaccine, there is no more

than an exceedingly slim possibility that COVID-19 will spread through FCI Gilmer, that

prison officials will then fail to contain the outbreak, that Defendant will contract COVID-

19, and that he will subsequently develop life-threatening symptoms.

         Such speculative possibilities of harm—almost entirely avoidable harm—do not

justify the extraordinary remedy of early release from a proper sentence. 18 U.S.C. §

3582(c)(1)(A). Accordingly,

         IT IS ORDERED that Defendant’s “Motion for Compassionate Release” (ECF No.

56) is DENIED.

                                                               s/Robert H. Cleland                     /
                                                               ROBERT H. CLELAND
                                                               UNITED STATES DISTRICT JUDGE
Dated: June 14, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, June 14, 2021, by electronic and/or ordinary mail.

                                                                s/Lisa Wagner                          /
                                                                Case Manager and Deputy Clerk
                                                                (810) 292-6522
S:\Cleland\Cleland\AAB\Opinions and Orders\Criminal\17-20724.JACKSON.MotiontoReduceSentence.AAB.docx




                                                         6
